Kane, J.
(dissenting).
This record demonstrates that the requests by defendant for replacement of assigned counsel were properly denied by County Court for lack of any showing of "good cause” on the part of defendant of a need for such substitution (see, People v Medina, 44 NY2d 199, 208). It is abundantly clear that defendant’s requests were founded either upon a last-minute attempt to delay the trial of the pending indictment, or upon his inherent dissatisfaction and disagreement with the criminal justice system and the basic tenets of criminal law.
Defendant is no stranger to the system, with a record of numerous arrests resulting in nine convictions—eight misdemeanors and one felony. He represented himself upon the trial of other charges on prior occasions and insisted that he be permitted to proceed pro se on this occasion. There is no question but that County Court exhaustively and painstakingly explained the perils and pitfalls facing defendant upon such an election, and, accordingly, after fulfillment of these legal requirements, directed his assigned counsel to act on standby during all proceedings that ensued (see, People v Sawyer, 57 NY2d 12, 21, cert denied 459 US 1178). Based upon the foregoing, and considering defendant’s two years of college education and familiarity with general legal principles, the court acted properly (see, People v McIntyre, 36 NY2d 10).
The fact that, six months previously, defendant made a similar and unsuccessful request for removal of counsel should not require a reversal. The reasons for the prior denial of removal were articulated by defendant’s counsel; namely, that *219he, as counsel to defendant since defendant’s initial arraignment on the charge in question, was the only attorney remaining in Greene County who had not, on prior occasions, represented defendant and that they, too, had been accused of incompetency during the course of their defense of defendant.
In sum, what is before the court is a defendant, electing to chart his own way defending the charges against him, refusing to accept the advice and assistance of trained and experienced counsel and, following the inevitable result, asking the system he finds so abhorrent to relieve him of his folly. Defendant elected to testify on his own behalf. He admitted every element of the crime of robbery in detailed degree except the use of force. The jury accepted the testimony of the prosecution witnesses on the issue of force and found defendant guilty. The judgment should be affirmed.
Mikoll and Harvey, JJ., concur with Weiss, J.; Mahoney, P. J., and KLane, J., dissent and vote to affirm in an opinion by Kane, J.
Judgment reversed, on the law, and matter remitted to the County Court of Greene County for a new trial.